April 03, 2009


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042
Mr. Bruce S. Powers
Assistant County Attorney
1019 Congress, 15th Floor
Houston, TX 77002

RE:   Case Number:  06-0933
      Court of Appeals Number:  01-05-00668-CV
      Trial Court Number:  807,506

Style:      SOUTHWESTERN BELL TELEPHONE, L.P., D/B/A SBC TEXAS
      v.
      HARRIS COUNTY TOLL ROAD AUTHORITY AND HARRIS COUNTY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Beverly Kaufman    |
|   |Mr. David J. Schenck   |
|   |Mr. Daniel L. Geyser   |